ORIGINAL                                              05/17/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: PR 22-0005


                                      PR 22-0005


                                                                       MAY 1 7 2022
                                                                    Bowen Gr:±.;,;nvvocci
                                                                  Clerk of Supreme Court
IN RE THE MOTION OF DAVID MICHIE FOR                                 State of Allnrstarsa

ADMISSION TO THE BAR OF THE STATE OF                                    ORDER
MONTANA




      David Michie has filed a motion for admission to the Bar of the State of Montana
pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar Admissions
Administrator of the State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Michie has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, David Michie may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this (1-1 day of May, 2022.



                                                             Chief Justic
    e94 M JAalL
        Justices




2